Civil action to recover balance alleged to be due on certain "cotton contracts" purchased by plaintiff from defendant "on call" and "closed out" when plaintiff failed to "put up sufficient margin to protect said contracts."
Demurrer interposed on the ground that the complaint does not state facts sufficient to constitute a cause of action. Demurrer sustained. Plaintiff appeals.
The basis of the judgment is that the transactions alleged in the complaint are denominated "futures," no actual delivery of the articles sold being intended or contemplated, and therefore declared illegal by C. S., 2144. Orvis Bros.  Co. v. Holt-Morgan Mills, 173 N.C. 231,91 S.E. 948. It is also observed that the complaint contains no allegation of a promise to pay on the part of the defendant, which, perhaps, the plaintiff assumed the law would imply. However, in all events, the judgment sustaining the demurrer would seem to be correct.
Affirmed. *Page 398